Citation Nr: 0523191	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
August 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at videoconference Board hearing in June 
2005.  

During his Board hearing, the veteran appeared to raise a 
claim of entitlement to service connection for a leg 
disorder.  The Board hereby refers this matter to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran in his July 2003 notice of disagreement, stated 
that he injured his back in May 1969 aboard the ship U.S.S. 
Ticonderoga.  He claimed that 15 to 20 shipmates were at the 
end of the rope pulling him back and fourth in order for him 
to place the rope on the ship and he was on a boatswain chair 
when he struck the side of the ship with his back.  The 
claims folder includes a photograph of apparently the veteran 
on rope dated in May 1969.  The veteran's service medical 
records do not appear to include treatment records for May 
1969.  Under the circumstance of this case, the Board 
believes that the Center for Unit Records Research (CURR) 
should be contacted and asked to provide information 
concerning the veteran's May 1969 back injury and the ship 
log records for that month.  

The Board also notes that the veteran had a work related back 
injury in May 1983 and underwent a lumbar laminectomy in 
November 1986.  During the veteran's June 2005 Board hearing, 
it appears that the veteran testified that he was 
hospitalized twice in the 1970s for his back.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact CURR and 
request that any information be provided 
concerning the veteran's back injury 
during the month of May 1969 aboard the 
U.S.S. Ticonderoga.  The deck logs for 
the U.S.S. Ticonderoga from May 1969 also 
should be requested.  

2.  If the evidence received from CURR 
confirms the veteran's back injury in May 
1969, the veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
back disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current back 
disorder is related to service.  The 
examiner should also comment on the 
veteran's post-service back injuries, to 
include the May 1983 work injury.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




